DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1 , 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al(7,298,225) in view of Jang et al (7,557,668).

The reference to Sze et al, see figure 4A, shows a VCO, with varactor array.
The fist varactor unit, the lower varactor in block(402) including a 1st varactor coupled to a 1st node and 2nd node. A 2nd varactor, connected to the 2nd node and 3rd node. The 2nd node receives a a voltage control signal(Vtune).
A bias (injection circuit)circuit is shown coupled across the 1st and 3rd nodes of the varactor unit.

    PNG
    media_image1.png
    914
    1201
    media_image1.png
    Greyscale

The reference to Sze et al does not show a switched coupling across the varactor unit to supply an injected signal(bias/voltage signal), however, this is conventional and will be highlighted by the reference to Jang et al.
As shown below in figure 5, Jang et al, from same field of endeavor, that is, VCO oscillator with LC tank and varactor control, the use of a switch to couple across the 1st and 3rd terminals of the varactor unit is shown and this allows for bias injection( 1st control signal) as desired to further stabilize the locking range.

    PNG
    media_image2.png
    865
    1029
    media_image2.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the LC VCO of Sze et al may be enhanced by way of adding a switched coupling across the varactor unit as highlighted in Jang et al to further enhance the locking range of the oscillator as desired.


Re claim 2 and 7: the first voltage signal is a bias signal. The varactor array adjusts the oscillation frequency (lock range, for example) by way of the switch coupling the 1st and 3rd nodes via the biasing voltage.

Re claims 3 and 4: 
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze et al and Jang et al (of record) as applied to claims 1 and 2  above, and further in view of Tsukizawa et al(US 2008/0204157).
The references to Sze et al and Jang et al, described above, do not show the bias generator, however, the reference to Tsukizawa et al, from same field of endeavor, LC VCO, see figure below:


The figure showing the LC VCO with varactor array(A,B,C) with the bias generator being fed to the bias branch coupling 1st and 3rd nodes. See the Vref1 as a 1st bias voltage signal(reference voltage signal).

    PNG
    media_image3.png
    948
    1225
    media_image3.png
    Greyscale


 In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the LC VCO of Sze et al  and Jang et al, albeit not shown, would require a bias/reference voltage signal generator as 

suggested by the Tsukizawa et al reference to allow the appropriate VCO tuning  operation as desired. 

Allowable Subject Matter
Claims 5 and 6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849